DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 1 02(a)(2) prior art against the later invention.


Claim(s) 1-3, 5-7, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable by Raszuk; Robert et al. US PGPUB 20060233181 A1, in view of Sen; Siddhartha et al. US PGPUB 20110069706 A1. 
Regarding claim 1. Raszuk teaches 
An information management method, comprising: 
generating, by a first network device, a first message, (Fig. 3B, 324) wherein the first message carries an address of a first next hop of a second network device,  (¶0011, BGP Update including Next_HOP attribute) 

wherein the first identification information instructs the second network device to withdraw, from a next hop set stored in the second network device, (page 5, routing table 1, entry 4.0.20.16/28 and 4.0.48.16/28 associated with next hop 172.16.1.2) an entry of the first next hop corresponding to the address of the first next hop; ([0081] “the withdrawn routes, which were previously reachable on VL 112 (i.e. the routes to networks "9.2.0.0/16", "4.0.20.16/28", and "4.0.48.16/28"), are replaced by dashed lines in Table 3.”) 
sending, by the first network device, the first message to the second network device to enable the second network device to delete the entry of the first next hop as indicated by the first identification information.  (Fig. 3B, 324 to 328, see ¶0053, “The BGP peer withdraws the routes by deleting the one or more routes from the routing table,”), so that the one or more routing entries become withdrawn ([0081] as cited above). 
Raszuk does not teach 
wherein the entry of the first next hop is associated with one or more routing entries in a routing table of the second network device
However, Sen teaches
wherein the entry of the first next hop is associated with one or more routing entries in a routing table of the second network device (see [0045] , FIG. 2 depicts a way for storing next-hop information associated with a routing table.  Particularly [0046] “each route in set [R1 ] points to a separate next-hop, each comprising the set of RIs (e1, P) and (e2, Q), each route in set [R2] points to a separate next-hop, each comprising the set of RIs (e1, P) and (e2, Q),” that is, routes R1 and R2 points to the same next hop information)
in order to optimize memory resources needed for storing next-hop information (¶0007)


Regarding claim 2. Raszuk and Sen teaches The information management method of claim 1, and Raszuk teaches 
wherein the first message is either: 
a first Border Gateway Protocol (BGP) update message, (¶0078) wherein the first BGP update message comprises a multiprotocol unreachable network layer reachability information (MP_UNREACH_NLRI) attribute field, (page 5, table 2)  wherein the MP_UNREACH_NLRI attribute field comprises a subsequent address family identifier (SAFI) field and an unreachable network layer reachability information (NLRI) field, wherein the SAFI field indicates that the MP_UNREACH_NLRI attribute field is encapsulated in an encapsulation format supported by a BGP synchronization address family (Fig.2B)  and carries the first identification information, (page 5, table 2) and wherein the unreachable NLRI field carries the address of the first next hop; (NLRI includes next hop in a virtual link address) or 
a first Path Computation Element Communication Protocol (PCEP) message, wherein the first PCEP message comprises a message type field and a next hop object field, wherein the message type  field carries the first identification information, and wherein the next hop object field carries the address of the first next hop. 


generating, by the first network device, a second message, (Fig. 3A, 316) wherein the second message carries entry information of a second next hop of the second network device, (¶0086, advertise the one or more routes … by sending … a BGP update message, see ¶0011-0016 for next hop attribute in BGP route structure) wherein the entry information of the second next hop comprises a mapping relationship between an address of the second next hop and attribute information of the second next hop (¶0011, The NEXT_HOP attribute for a particular route contains the address of a network element that is the next hop to the address destination.), 
wherein the second message comprises second identification information, and wherein the second identification information instructs the second network device  to store the entry information of the second next hop into the next hop table; (¶0016-0017, NLRI and Path Attribute) and 
sending, by the first network device, the second message to the second network device to enable the second network device  to store the entry information of the second next hop into the next hop table based on the second identification information. (¶0053, In response to receiving the first message, the BGP peer stores the one or more routes in a routing table. See page 5, table 1) 

Regarding claim 5. Raszuk teaches An information management method, comprising: 
receiving, by a second network device, a first message from a first network device, (Fig. 3B, 326) wherein the first message carries an address of a first next hop of the second network device, (¶0011, BGP Update including Next_HOP attribute) 
and wherein the first message comprises first identification information;  (¶0014, a BGP UPDATE message includes a message header, and some or all of the following fields…  Withdrawn Route)and 

Raszuk does not teach 
wherein the entry of the first next hop is associated with one or more routing entries in a routing table of the second network device
However, Sen teaches
wherein the entry of the first next hop is associated with one or more routing entries in a routing table of the second network device (see [0045] , FIG. 2 depicts a way for storing next-hop information associated with a routing table.  Particularly [0046] “each route in set [R1 ] points to a separate next-hop, each comprising the set of RIs (e1, P) and (e2, Q), each route in set [R2] points to a separate next-hop, each comprising the set of RIs (e1, P) and (e2, Q),” that is, routes R1 and R2 points to the same next hop information)
in order to optimize memory resources needed for storing next-hop information (¶0007)
Raszuk and Sen are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop information optimization in Sen in order to optimize memory resources needed for storing next-hop information.	

Regarding claim 6. Raszuk and Sen teaches The information management method of claim 5, and Raszuk teaches further comprising withdrawing, by the second network device,the one or more  routing entries associated with the address of the first next hop. (page 5,  routing table 1 entry 4.0.20.16/28 and 4.0.48.16/28 associated with next hop 172.16.1.2, compared to vs. page 6, routing table 3, those routes are deleted using the MP_UNREACHABLE_Attribute in page 5 table 2)

Regarding claim 7. Raszuk and Sen teaches The information management method of claim 5, and Raszuk teaches further comprising: 
receiving, by the second network device, a second message from the first network device, (Fig 3A, 318) wherein the second message carries entry information of a second next hop of the second network device, (¶0086, advertise the one or more routes … by sending … a BGP update message, see ¶0011-0016 for next hop attribute in BGP route structure) wherein the entry information of the second next hop comprises a mapping relationship between an address of the second next hop and attribute information of the second next hop (¶0011, The NEXT_HOP attribute for a particular route contains the address of a network element that is the next hop to the address destination.), 
wherein the second message comprises second identification information, (¶0016-0017, NLRI and Path Attribute)
and storing, by th e second network device, the entry information of the second next hop into the next hop set(¶0053, In response to receiving the first message, the BGP peer stores the one or more routes in a routing table. See page 5, table 1) 
 as indicated by the second identific ation information. (¶0016-0017, NLRI and Path Attribute)


wherein the entry information of the first next hop comprises a mapping relationship between an address of the first next hop stored in the second network device (page 5, table 1) and attribute information of the first next hop, (¶0011, The NEXT_HOP attribute for a particular route contains the address of a network element that is the next hop to the address destination.), 
wherein the first message comprises first identification information, (¶0016-0017, NLRI and Path Attribute)
and a transmitter coupled to the processor and configured to send the first message to the second network device  (Fig. 4, 418)
but it does not teach 
wherein the entry information of the first next hop is associated with one or more routing entries in a routing table of the second network device
However, Sen teaches
wherein the entry information of the first next hop is associated with one or more routing entries in a routing table of the second network device (see [0045] , FIG. 2 depicts a way for storing next-hop information associated with a routing table.  Particularly [0046] “each route in set [R1 ] points to a separate next-hop, each comprising the set of RIs (e1, P) and (e2, Q), each route in set [R2] points to a separate next-hop, each comprising the set of RIs (e1, P) and (e2, Q),” that is, routes R1 and R2 points to the same next hop information)
in order to optimize memory resources needed for storing next-hop information (¶0007)


Regarding claim 11. Raszuk and Sen teaches The first network device of claim 9, and Raszuk teaches 
wherein the processor is further configured to: 
determine control routing protocol (CRP) routing entry information, wherein the CRP routing entry information comprises a mapping relationship between a route prefix and an address of a third next hop; (¶0011, The NEXT_HOP attribute for a particular route contains the address of a network element that is the next hop to the address destination.), 
 and 
generate a third message, (¶0054, In this feature, the BGP peer may be a route reflector that receives the first and the second messages from the BGP host, and sends a third message to a BGP peer of its own, where the third message indicates that the one or more routes are withdrawn. ) 
wherein the third message carries the CRP routing entry information and advertises a CRP route, (¶0086, advertise the one or more routes … by sending … a BGP update message, see ¶0011-0016 for next hop attribute in BGP route structure) wherein the third message comprises third identification information, (¶0016-0017, NLRI and Path Attribute)
and wherein the third identification information instructs the second network device to store the CRP routing entry information into a CRP routing table of the second network device, (¶0053, In 
wherein the transmitter is further configured to send the third message to the second network device  to enable the second network device  to store the CRP routing entry information into the CRP routing table based on the third identification information and to direct the packet forwarding based on the CRP routing table. (¶0053, In response to receiving the first message, the BGP peer stores the one or more routes in a routing table. See page 5, table 1) 

Regarding claim 16. Raszuk teaches A second network device, comprising: a receiver configured to receive a first message from a first network device, (Fig. 3B, 326) wherein the first message carries entry information of a first next hop of the second network device, (¶0011, BGP Update including Next_HOP attribute) 
wherein the entry information of the first next hop comprises a mapping relationship between an address of the first next hop of the second network device and attribute information of the first next hop, (¶0011, The NEXT_HOP attribute for a particular route contains the address of a 
network element that is the next hop to the address destination.), 
and wherein the first message comprises first identification information; (¶0016-0017, NLRI and Path Attribute)
and a processor coupled to the receiver (Fig. 4, 404)
Raszuk does not teach 
wherein the entry of the first next hop is associated with one or more routing entries in a routing table of the second network device
However, Sen teaches

in order to optimize memory resources needed for storing next-hop information (¶0007)
Raszuk and Sen are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop information optimization in Sen in order to optimize memory resources needed for storing next-hop information.	

Regarding claim 18. Raszuk and Sen teaches The second network device  of claim 16, and Raszuk teaches 
wherein the receiver is further configured to receive a third message from the first network device, (¶0054, In this feature, the BGP peer may be a route reflector that receives the first and the second messages from the BGP host, and sends a third message to a BGP peer of its own, where the third message indicates that the one or more routes are withdrawn.) 
wherein the third message carries control routing protocol (CRP) routing entry information, wherein the CRP routing entry information comprises a mapping relationship between a route prefix and an address of a third next hop of the second network device , (¶0086, advertise the one or more routes … by sending … a BGP update message, see ¶0011-0016 for next hop attribute in BGP route structure) 


Regarding claim 27, Raszuk and Sen teaches  The information management method of claim 1, Raszuk does not teach wherein the routing table includes the next hop set.
However, Sen teaches 
the routing table includes the next hop set. (Fig. 2, 3A and 3B).
in order to optimize memory resources needed for storing next-hop information (¶0007)
Raszuk and Sen are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop information optimization in Sen in order to optimize memory resources needed for storing next-hop information.	

Regarding claim 28. Raszuk and Sen teaches The information management method of claim 5, but Raszuk does not teach wherein the routing table includes the next hop set.
However, Sen teaches 
the routing table includes the next hop set. (Fig. 2, 3A and 3B).
in order to optimize memory resources needed for storing next-hop information (¶0007)
Raszuk and Sen are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to 

Regarding claim 29. Raszuk and Sen teaches  The first network device of claim 9, and Raszuk does not teach wherein the routing table includes the next hop set.
However, Sen teaches 
the routing table includes the next hop set. (Fig. 2, 3A and 3B).
in order to optimize memory resources needed for storing next-hop information (¶0007)
Raszuk and Sen are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop information optimization in Sen in order to optimize memory resources needed for storing next-hop information.	

Regarding claim 30. Raszuk and Sen teaches The second network device of claim 16, and Raszuk does not teach wherein the routing table includes the next hop set.
However, Sen teaches 
the routing table includes the next hop set. (Fig. 2, 3A and 3B).
in order to optimize memory resources needed for storing next-hop information (¶0007)
Raszuk and Sen are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop 

Claim 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raszuk and Sen as applied to claim 1 and 9 above, and further in view of Yong; Lucy US PGPUB 20140086253 A1. 
Regarding claim 4. Raszuk and Sen teaches The information management method of claim 3, and Raszuk teaches wherein the second message is either: 
a second Border Gateway Protocol (BGP) update message, (¶0099) wherein the second BGP update message comprises a multiprotocol reachable network layer reachability information (MP_REACH_NLRI) attribute field (¶0105) and a next hop attribute field, (¶0011) 
But it does not teach 
wherein the MP_REACH_NLRI attribute field comprises a subsequent address family identifier (SAFI) field, a network layer reachability information (NLRI) field, and a next hop information field, wherein the SAFI field indicates that the MP_REACH_NLRI attribute field is encapsulated in an encapsulation format supported by a BGP synchronization address family and carries the second identification information, wherein the NLRI field carries or the next hop information field carries the address of the second next hop, and wherein the Next Hop Attribute field carries the attribute information of the second next hop; or 
a second Path Computation Element Communication Protocol (PCEP) message, wherein the second PCEP message comprises a message type (Message-Type) field, a next hop object (Next Hop object) field, and a next hop attribute object (Next Hop Attribute object) field, wherein the Message-Type field carries the second identification information, wherein the Next Hop object field carries the address of the second next hop, and wherein the Next Hop Attribute object field carries the attribute information of the second next hop. 

wherein the MP_REACH_NLRI attribute field comprises a subsequent address family identifier (SAFI) field, a network layer reachability information (NLRI) field, and a next hop information field, wherein the SAFI field indicates that the MP_REACH_NLRI attribute field is encapsulated in an encapsulation format supported by a BGP synchronization address family and carries the second identification information, wherein the NLRI field carries or the next hop information field carries the address of the second next hop, and wherein the Next Hop Attribute field carries the attribute information of the second next hop  (Fig. 14, 1420, field 1431-1443) 
in order to increase network design flexibility by enabling virtual overlay networks. (¶0005)
Raszuk and Yong are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of MP_REACH_NLRI attribute in BGP update in Yong in order to increase network design flexibility by enabling virtual overlay networks.

Regarding claim 10. Raszuk and Sen teaches The first network device of claim 9, and Raszuk teach 
wherein the first message is either: a first Border Gateway Protocol (BGP) update message, (¶0099) wherein the first BGP update message comprises a multiprotocol reachable network layer reachability information (MP_REACH_NLRI) attribute field (¶0105) and a next hop attribute field, (¶0011) 
But it does not teach 
wherein the MP_REACH_NLRI attribute field comprises a subsequent address family identifier (SAFI) field, a network layer reachability information (NLRI) field, and a next hop information field, 
However, Yong teaches 
wherein the MP_REACH_NLRI attribute field comprises a subsequent address family identifier (SAFI) field, a network layer reachability information (NLRI) field, and a next hop information field, wherein the SAFI field indicates that the MP_REACH_NLRI attribute field is encapsulated in an encapsulation format supported by a BGP synchronization address family and carries the second identification information, wherein the NLRI field carries or the next hop information field carries the address of the second next hop, and wherein the Next Hop Attribute field carries the attribute information of the second next hop  (Fig. 14, 1420, field 1431-1443) 
in order to increase network design flexibility by enabling virtual overlay networks. (¶0005)
Raszuk and Yong are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of MP_REACH_NLRI attribute in BGP update in Yong in order to increase network design flexibility by enabling virtual overlay networks.

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raszuk and Sen as applied to claim 7 and 16 above, and further in view of Ando, Tatsuhiro et al. US PGPUB 20050262264 A1
Regarding claim 8. Raszuk and Sen teaches The information management method of claim 7, but it does note teach 
further comprising: obtaining, by the second network device , the attribute information of the second next hop; and 
sending, by the second network device , the attribute information of the second next hop to a forwarding information base
However, Ando teaches  
 further comprising: obtaining, by the second network device , the attribute information of the second next hop; (Fig. 6A, T11, extract next hop from routing table) and 
sending, by the second network device , the attribute information of the second next hop to a forwarding information base (Fig. 6A, T12-T14, also see Fig. 6B FIB) to direct packet forwarding. (Fig.7 T24-T28) 
in order to reduce packet loss due to over commitment of network resources (¶0014-0017)
Raszuk and Ando are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of FIB formatting in Ando in order to reduce packet loss due to over commitment of network resources.

Regarding claim 17. Raszuk and Sen teaches The second network device  of claim 16, but it does not teach wherein the processor is further configured to: obtain the attribute information of the first 
However, Ando teaches  
obtain the attribute information of the second next hop; (Fig. 6A, T11, extract next hop from routing table) and 
send the attribute information of the second next hop to a forwarding information base (Fig. 6A, T12-T14, also see Fig. 6B FIB) to direct packet forwarding. (Fig.7 T24-T28) 
in order to reduce packet loss due to over commitment of network resources (¶0014-0017)
Raszuk and Ando are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of FIB formatting in Ando in order to reduce packet loss due to over commitment of network resources.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raszuk and Sen as applied to claim 11 and 18, further in view of Tufail; Mudassir US PGPUB 20060174035 A1.
Regarding claim 12. Raszuk and Sen teaches The first network device of claim 11, but it does not teach 
wherein the CRP routing entry information comprises a route priority, and wherein the route priority identifies a priority at which the CRP route directs packet forwarding.  
However, Tufail  teaches 
wherein the CRP routing entry information comprises a route priority, (¶0023 a customer ("neighbor" in BGP parlance) can automatically and/or dynamically set and/or modify a COS service policy via providing a BGP update message comprising (a pre-defined) community value.  This community value can map to a desired COS service policy. )   and wherein the route priority identifies a 
in order to better allocate network resources (¶0012)
Raszuk and Tufail are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of sending priority level in BGP updates in Tufail in order to better allocate network resources. 

Regarding claim 19. Raszuk and Sen teaches The second network device  of claim 18, but it does not teach 
wherein the CRP routing entry information further comprises a route priority, and wherein the route priority identifies a priority at which a CRP route directs the packet forwarding. 
However, Tufail  teaches 
wherein the CRP routing entry information comprises a route priority, (¶0023 a customer ("neighbor" in BGP parlance) can automatically and/or dynamically set and/or modify a COS service policy via providing a BGP update message comprising (a pre-defined) community value.  This community value can map to a desired COS service policy. )   and wherein the route priority identifies a priority at which the CRP route directs packet forwarding.  (¶0003, Class of Service (COS) is a form of priority queuing) 
in order to better allocate network resources (¶0012)
Raszuk and Tufail are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of sending priority level in BGP updates in Tufail in order to better allocate network resources. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raszuk and Sen as applied to claim 11, further in view of Filsfils; Clarence et al. US PGPUB 20150304206 A1
Regarding claim 13. Raszuk and Sen teaches The first network device of claim 12, and Raszuk teaches wherein the CRP routing entry information comprises attribute information of the third next hop, (¶0009) 
but it does not teach 
and wherein the attribute information of the third next hop comprises at least one of the following attribute information types of a next hop: bandwidth; a load balancing ratio; or a type of the next hop. 
However, Filsfils teaches 
wherein the attribute information of the third next hop comprises at least one of the following attribute information types of a next hop: bandwidth; a load balancing ratio; or a type of the next hop.  (¶¶0067-0069, the BGP node advertising it, its semantics is: …. Next-Hop: load-balance (e.g., equal cost 
multi-path or "ECMP") across any connected interface to any peer in the related group/set/AS.)
in order to provide “finer grained control and external influence to this egress route selection”  (¶0004). 
Raszuk and Filsfils are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of ECMP in Filsfils in order to provide “finer grained control and external influence to this egress route selection”. 

Regarding claim 20. Raszuk and Sen  teaches The second network device  of claim 18, and Raszuk teaches

But it does not teach 
 wherein the attribute information of the third next hop comprises at least one of the following attribute information types of a next hop: bandwidth; a load balancing ratio; or a type of the next hop, and wherein the processor is further configured to: store the address of the third next hop and the attribute information of the third next hop into an entry of the third next hop in the next hop table; and send the attribute information of the third next hop to a forwarding information base to direct the packet forwarding, wherein the entry of the third next hop comprises a mapping relationship between the address of the third next hop and the attribute information of the third next hop. 
However, Filsfils teaches 
wherein the attribute information of the third next hop comprises at least one of the following attribute information types of a next hop: bandwidth; a load balancing ratio; or a type of the next hop.  (¶¶0067-0069, the BGP node advertising it, its semantics is: …. Next-Hop: load-balance (e.g., equal cost 
multi-path or "ECMP") across any connected interface to any peer in the related group/set/AS.)
and wherein the processor is further configured to: store the address of the third next hop and the attribute information of the third next hop into an entry of the third next hop in the next hop table; and send the attribute information of the third next hop to a forwarding information base to direct the packet forwarding,  (¶0222,  the ingress PE would receive these BGP3107 routes and would install them in RIB/FIB. ) 
wherein the entry of the third next hop comprises a mapping relationship between the address of the third next hop and the attribute information of the third next hop.  (¶0067-0069) 
in order to provide “finer grained control and external influence to this egress route selection”  (¶0004). 


Claim(s) 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable by Raszuk and Sen as applied to claim 1, 5, 9 and 16, further in view of Mutnuru; Rishi K. et al. US PGPUB 20180006935 A1. 
Regarding claim 23. Raszuk and Sen teaches The information management method of claim 1, but they don’t teach wherein the first network device is a controller.
However, Mutnuru teaches wherein the first network device is a controller. (Fig. 2, 32 SDN controller)
in order to improve network scalability and configuration by providing auto-scaling and auto-discovery of services in an SDN/NFV environment. (¶0005).
Raszuk and Mutnuru are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop route set update in Mutnuru in order to improve network scalability and configuration by providing auto-scaling and auto-discovery of services in an SDN/NFV environment.	

Regarding claim 24. Raszuk and Sen teaches The information management method of claim 5, 
But they don’t teach wherein the first network device is a controller.
However, Mutnuru teaches wherein the first network device is a controller. (Fig. 2, 32 SDN controller)

Raszuk and Mutnuru are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop route set update in Mutnuru in order to improve network scalability and configuration by providing auto-scaling and auto-discovery of services in an SDN/NFV environment.	

Regarding claim 25. Raszuk and Sen teaches The first network device of claim 9, but they don’t teach wherein the first network device is a controller.   
However, Mutnuru teaches wherein the first network device is a controller. (Fig. 2, 32 SDN controller)
in order to improve network scalability and configuration by providing auto-scaling and auto-discovery of services in an SDN/NFV environment. (¶0005).
Raszuk and Mutnuru are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop route set update in Mutnuru in order to improve network scalability and configuration by providing auto-scaling and auto-discovery of services in an SDN/NFV environment.	

Regarding claim 26. Raszuk and Mutnuru teaches The second network device of claim 16, but they don’t teach wherein the first network device is a controller. 
However,  Mutnuru teaches wherein the first network device is a controller. (Fig. 2, 32 SDN controller)

Raszuk and Mutnuru are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Raszuk with the technique of next hop route set update in Mutnuru in order to improve network scalability and configuration by providing auto-scaling and auto-discovery of services in an SDN/NFV environment.	

Allowable Subject Matter
Claims 14, 15, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/Mehmood B. Khan/Primary Examiner, Art Unit 2468